



EXHIBIT 10.2


RESTRICTED STOCK UNIT AWARD AGREEMENT


The Ultimate Software Group, Inc.




This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) made as of this
_____ day of _______________, 20___, between The Ultimate Software Group, Inc.,
a Delaware corporation (the “Company”), and ____________________ (the
“Participant”), is made pursuant to the terms of The Ultimate Software Group,
Inc. Amended and Restated 2005 Equity and Incentive Plan (the “Plan”) and the
French Addendum.
Section 1.Definitions. Capitalized terms used herein but not defined shall have
the meanings set forth in the Plan.
Section 2.    Stock Unit Award. The Company has granted to the Participant a
Stock Unit Award representing a number of Stock Units of the Company
(“Restricted Stock Units”), identified in a written communication (an “Award
Notice”) delivered to the Participant by or on behalf of the Company, pursuant
to the terms and conditions set forth in this Agreement and subject to the terms
and conditions set forth in the Plan, a copy of which the Participant
acknowledges having received. Each Restricted Stock Unit represents rights in
respect of one share of the Company’s Common Stock. Additional Award Notices
shall be delivered to the Participant in the event that the Company grants to
the Participant additional Stock Unit Awards in the future. All such Award
Notices shall indicate the number of Restricted Stock Units granted and the
applicable Date of Grant. Unless the Committee should determine otherwise, any
Awards of Restricted Stock Units granted on or after the date of this Agreement
shall be subject to the terms and conditions provided in this Agreement and the
Plan, as well as the French Addendum.
Section 3.    Vesting Requirements.
(a)    Vesting of Award. Subject to Section 3(c) hereof, the Restricted Stock
Units shall vest in three equal annual installments of 33-1/3% of the number of
Restricted Stock Units on each of the first three anniversaries of the Date of
Grant thereof, subject to the Participant’s continued employment with the
Company or any of its Subsidiaries on each such vesting date, and shall be
deliverable in accordance with Section 5 hereof.
However, concerning the first vesting of 33-1/3% RSUs after one (1) year, a
mandatory one (1) year share sale restriction period shall apply for French
Participants.
If any such anniversary is not a date on which the Company’s Common Stock is
traded on NASDAQ, then the vesting date shall be the next trading day
immediately following such day on which the Company’s Common Stock is traded on
NASDAQ; and provided further, however, that if the Chief Financial Officer of
the Company should determine that any such


1



--------------------------------------------------------------------------------




anniversary falls within a period during which the Participant is prohibited
from trading the Company’s Common Stock under the Company’s Stock Trading
Policy, the Chief Financial Officer shall so advise the Participant in writing
and the vesting date shall be the date as of which the Chief Financial Officer
has determined that such period has ended.
(b)    Full Accelerated Vesting. Notwithstanding the provisions of Section 3(a)
hereof, upon (i) the Participant’s termination of employment as a result of the
Participant’s death or Disability, or (ii) the occurrence of a Change in Control
of the Company while the Participant is employed by the Company or a Subsidiary,
all of the Restricted Stock Units shall become fully and immediately vested, and
shall be deliverable in accordance with Section 5 hereof, to the extent that
they have not previously been forfeited in accordance with Section 4 hereof.
Nevertheless, except in case of death and Disability, in case original vesting
or accelerated vesting schedule would not respect the two (2) year de minimis
condition of Article L. 225-197-1 of the French Commercial Code, a complementary
mandatory Share Sale Restriction Period shall apply to these Awards in order to
meet the two (2) year de minimis criteria.
(c)    Fractional Units. In the event that the calculation of the three equal
installments of Restricted Stock Units pursuant to Section 3(a) hereof would
result in a number of Restricted Stock Units that includes a fractional
Restricted Stock Unit, the fractional Restricted Stock Unit shall not vest until
and unless the third installment of Restricted Stock Units vests.
Section 4.    Termination of Employment. In the event of the Participant’s
termination of employment for any reason other than as a result of the
Participant’s death or Disability, any portion of the Award that has not
previously become vested hereunder shall be forfeited and automatically
cancelled.
Section 5.    Distribution with Respect to Award.
(a)    Timing of Distribution. Distribution with respect to the Restricted Stock
Units shall be made upon the date such Restricted Stock Units become vested as
provided in this Agreement.
However, concerning the first vesting of 33-1/3% RSUs after one (1) year, a
mandatory one (1) year share sale restriction period shall apply for French
Participants.
In case of death of the French Participant during this one (1) year share sale
restriction period, the legal heirs of the French Participant are entitled to
receive the vested Shares, and can sell them without such restriction;
In case of Disability of the French Participant corresponding to the 2nd and 3rd
categories as defined as per Article L. 341-4 of the French Social Security
Code, the share sale restriction period shall be accelerated and deemed to have
lapsed without such restriction.


2



--------------------------------------------------------------------------------




Amount and Methods of Distributions. Unless otherwise provided by the Committee
and subject to the provisions of Section 5(c) hereof, distributions with respect
to the Restricted Stock Units shall be made in a number of shares of the
Company’s Common Stock equal to the number of Restricted Stock Units becoming
vested.
(b)    Withholding. Distributions with respect to the Restricted Stock Units
shall be made to the Participant after deduction of applicable withholding taxes
(the “Withholding Taxes”), which shall be withheld at the applicable
supplemental wage withholding rate, provided that such amount shall not exceed
the Participant’s estimated Federal, state and local tax obligation with respect
to payment of the Award. Subject to the limitations of applicable law, to the
extent the payment of an Award is made in shares of the Company’s Common Stock,
the Participant hereby consents to the collection of the Withholding Taxes by
the Company retaining, and not issuing to the Participant, a number of such
shares of Common Stock (the “Withholding Shares”) having a Fair Market Value on
the vesting date equal to the amount of the Withholding Taxes. If and to the
extent that the Committee determines not to have the Company retain Withholding
Shares pursuant to the preceding sentence, the Company will notify the
Participant at least 10 days prior to the applicable vesting date. Subject to
the limitations of applicable law, the Participant hereby consents and agrees
that in such event, the Company shall instruct a broker designated by the
Company to sell in the public market, on behalf of the Participant, the
Withholding Shares and remit the proceeds thereof to the Company unless the
Participant has made a lump sum cash payment to the Company, at or prior to the
time of vesting, equal to the Company’s estimate of the Withholding Taxes as
provided in the Company’s notice. If the amount of the cash payment that the
Participant delivers to the Company exceeds the actual Withholding Taxes, the
excess will be repaid to the Participant promptly by the Company. If such amount
is less than the actual Withholding Taxes, the Company will collect the balance
from the Participant immediately or instruct a broker designated by the Company
to sell shares of the Company’s Common Stock in the public market, on behalf of
the Participant, in an amount sufficient to cover the shortfall.
(c)    Fractional Withholding Shares. No fraction of a Withholding Share shall
be withheld or sold to satisfy tax withholding obligations pursuant to the
foregoing provisions of Section 5(c). In the event that the calculation of the
number of Withholding Shares required to satisfy such withholding obligations
would result in a number of Withholding Shares that includes a fractional
Withholding Share, such number shall be rounded up to the next whole number of
Withholding Shares and such whole number of Withholding Shares shall be withheld
or sold as the case may be. The excess amount withheld or realized in a sale of
Withholding Shares as a result of such rounding shall be paid in cash by the
Company to the Participant or included in the Withholding Tax paid by the
Company to the tax authorities on the Participant’s behalf.
Section 6.    Restrictions on Transfer. No portion of the Award hereunder may be
sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the Award as
provided herein, unless and until the payment of the Award in accordance with
Section 5 hereof and subject to the share sale restriction period as described
in Section 3 hereof.


3



--------------------------------------------------------------------------------




Section 7.    Limitation of Rights. The Participant shall not have any
privileges of a stockholder of the Company with respect to the shares of Common
Stock payable hereunder, including without limitation any right to vote such
shares or to receive dividends or other distributions in respect thereof, until
the date of the issuance to the Participant of a stock certificate evidencing
such Common Stock.
Section 8.    Adjustments. All Awards hereunder shall be subject to the
provisions of Section 4.2 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.
Section 9.    No Right of Continued Employment; Rights as a Shareholder. Nothing
in this Agreement shall confer upon the Participant any right to continue as an
employee of the Company or any Subsidiary or to interfere in any way with any
right of the Company to terminate the Participant’s employment at any time. The
participant will not have any rights of a shareholder of the Company with
respect to the Restricted Stock Units unless and until the delivery of any
shares underlying the Restricted Stock Units in accordance with Section 5.
Section 10.    Notices. Any notice hereunder by the Participant shall be given
to the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
Section 11.    Construction. This Agreement and the Award hereunder are granted
by the Company pursuant to the Plan and are in all respects subject to the terms
and conditions of the Plan. The Participant hereby acknowledges that a copy of
the Plan has been delivered to the Participant and accepts the Restricted Stock
Units hereunder subject to all terms and provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Committee, whose determinations
shall be final, conclusive and binding upon the Participant.
Section 12.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, excluding the choice of
law rules thereof.
Section 13.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 14.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.


4



--------------------------------------------------------------------------------




Section 15.    Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.
Section 16.    Section 409A. The Awards are intend to either be exempt from or
structured to avoid taxation under Section 409A of the Code and the rules and
regulations thereunder (“Section 409A”). Any ambiguity in this Agreement or the
Plan will be interpreted to either fall within an exemption to or comply with
Section 409A. Notwithstanding the foregoing, by signing this Agreement, the
Participant acknowledges that the Company has made no representations as the
treatment of the compensation provided hereunder and the Participant has been
advised to obtain his own tax advice. For purposes of Section 409A, each payment
under this Agreement will be deemed a separate payment.
[SIGNATURES ON FOLLOWING PAGE]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the date first above written.




THE ULTIMATE SOFTWARE GROUP, INC.




By:     

--------------------------------------------------------------------------------

Name:
Title:




PARTICIPANT




By:     ____________________________________
Name:






6

